Title: To James Madison from Edmund Randolph, 12 June 1786
From: Randolph, Edmund
To: Madison, James


My dear friend.
Richmond. June 12. 1786.
When Major Moore came to town, I was under the severe regimen of blisters and purges, produced by four violent colds, which I caught at four different courts and for the management of which I could not find the least leisure. Even now I am as hoarse as a raven, but free from fever or pain. Indeed my past fevers were slight and my pain, except from the blisters, of no account. I have never conceived myself in danger; but I advance very slowly in the recovery of my strength.
After great anxiety we have received the plan of a capitol from Paris; and with some difficulty the directors have assented to conform the bricks already laid to that model. This will afford some comfort to Mr. J.
I have never received any notification from Colo. Mason, that he accepts his appointment. Indeed a journey from home ex gratiâ seems not to be a hobby-horse of his. Nor can I learn, who will go, except yourself, Jones & Tucker. I have this day written letters to all the deputies, reminding them of their nomination, and the probability of a meeting. I need not mention to you the States, which have appointed. But what a dreadful chasm will the refusal of Maryland create? A chasm more injurious to us, than any other of the delegates. I shall go prepared with as accurate a state of the exports, and imports, as can be collected. For this purpose I have written to the governor, requesting him to set Wood to work on the investigation. He is so confidential a man, and has so much zeal in what he undertakes, that I expect the result of his labours will fulfil my expectations of precision.
I thank you for your tender of services; but I am so hurried by the general court now sitting, that I really cannot attend to my private matters. I am my dear friend yr’s mo. sincerely
E. R.
